Citation Nr: 0734377	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-24 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to in-service Agent Orange 
exposure.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia, to include as secondary to in-service Agent Orange 
exposure.

3.  Entitlement to service connection for squamous cell lung 
cancer, to include as secondary to in-service Agent Orange 
exposure.

4.  Entitlement to service connection for polycythemia, 
residuals of pneumonectomy, to include as secondary to 
squamous cell lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1956 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that denied the veteran's claims of entitlement 
to service connection for diabetes mellitus type II, chronic 
lymphocytic leukemia, squamous cell lung cancer, and 
polycythemia, residuals of pneumonectomy.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In July 2007, the veteran, accompanied by his representative, 
testified before the undersigned Acting Veteran's Law Judge 
at the local regional office.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

In this case, the Board notes that veteran has been diagnosed 
with diabetes mellitus type II, chronic lymphocytic leukemia, 
squamous cell lung cancer, and polycythemia.  The veteran 
does not contend, nor do his medical records indicate, that 
he had diabetes mellitus type II, chronic lymphocytic 
leukemia, squamous cell lung cancer, or polycythemia in 
service or within one year of service.  Rather, the veteran 
contends that he was exposed to Agent Orange in service and 
that his diabetes mellitus, leukemia, and lung cancer are a 
result of this exposure.  The veteran also contends that his 
polycythemia is secondary to his lung cancer with right 
pneumonectomy.

In this regard, the Board notes that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases, to include diabetes mellitus type 
II, chronic lymphocytic leukemia, and lung cancer, will be 
presumed to have been caused by such exposure if manifest to 
a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a); 3.309(e).  In addition, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In this case, the veteran's service records do not indicate 
that the veteran had service in the Republic of Vietnam.  The 
veteran's service records, however, indicate that he served 
with the 5th Mobile Communications Group stationed at Robins 
Air Force Base (AFB) from October 17, 1967 through August 7, 
1968.  Travel orders dated January 27, 1968 through April 29, 
1968 indicate that the veteran had temporary Duty to Osan AFB 
in Korea.  The veteran also testified that that he was 
stationed in Korea at Kimpo AFB from January or February 1968 
to approximately August 1968.  The veteran indicated that he 
did not serve at Osan AFB, but rather was assigned to Kimpo 
AFB for his time in Korea.  He noted that Kimpo AFB was 
approximately 5 miles from the Demilitarized Zone (DMZ) and 
that his duties were that of an Air Traffic Controller.  The 
veteran's DD 214 reflects that his primary specialty in the 
service was Air Traffic Control Technician.  In his testimony 
before the Board, the veteran also indicated that he took 
many trips to the DMZ during his tour in Korea.  He indicated 
that he and several of his fellow servicemen would use these 
visits as outings to shop and visit the posts along the DMZ.  

In support of his claim, the veteran submitted the statement 
of a fellow serviceman dated in July 2006.  This serviceman 
indicated that he was assigned to the group from Robins AFB 
in Georgia that was sent TDY to Osan AFB in Korea.  He noted 
that when the group deplaned a Kimpo AFB, they were informed 
that they would be staying there, rather than going on to 
Osan AFB.  He also indicated that the veteran was in this 
group.  During the six months that they were at Kimpo, this 
serviceman indicated that many trips were made to the DMZ on 
tours.  

In order to warrant presumptive service connection for Agent 
Orange exposure in the Republic of Korea, the Board notes 
that the Department of Defense (DoD) has identified specific 
units that served in areas along the demilitarized zone (DMZ) 
in Korea where herbicides were used between April 1968 and 
July 1969.  VBA's Adjudication Procedure Manual, M21-1 
provides that VA is to concede exposure to herbicides on a 
factual basis if a veteran alleges service along the DMZ in 
Korea, and was assigned to one of these units between April 
1968 and July 1969.   See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(l).  If the veteran was not 
assigned to one of the listed units, then a request is to be 
submitted to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification of the location of a 
veteran's unit.  In this regard, the Board notes that the 
Court has consistently held that the evidentiary development 
procedures provided in VBA's Adjudication Procedure Manual, 
M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 
282 (1999) (holding that the Board failed to comply with the 
duty to assist requirement when it failed to remand the case 
for compliance with the evidentiary development called for by 
the M21-1).

In this case, the veteran's unit is not listed among those 
delineated in M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(l), and the veteran's claims file does 
not indicate that a request was made to the JSRRC for 
verification of the location of a veteran's unit.  A remand 
is therefore necessary in order that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1 may be followed in this case.  
Specifically, the M21-1MR provides that the following 
development should be performed:

a)  Ask the veteran for the approximate dates, location, 
and nature of the alleged exposure. 	
b)  Furnish the veteran's description of exposure to C&P 
service via e-mail at VAVBAWAS/CO/211/Agent Orange and 
request a review of the Department of Defense's 
inventory of herbicide operations to determine whether 
herbicides were used as alleged. 
c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request to The 
United States Joint Services Records Research Center 
(JSRRC) for verification of exposure to herbicides.  

See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(m).

Based on the foregoing, the Board concludes that this matter 
must be remanded and that the agency of original jurisdiction 
must comply with the procedures set forth in the VA 
Adjudication Manual.  Then, in light of all the evidence of 
record, the RO must readjudicate whether the veteran was 
exposed to herbicides while serving in the Republic of Korea, 
and thus, whether presumptive service connection is warranted 
for the veteran's diabetes mellitus, lung cancer, leukemia, 
and polycythemia as secondary to the veteran's lung cancer.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  Comply with the evidentiary development 
noted in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(l), (m), as 
described in detail above.  Provide the 
veteran with the information obtained and 
give him an opportunity to respond.

3.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and an 
appropriate time should be given for them 
to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



